Citation Nr: 1723228	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for left Achilles tendon rupture repair with scar for the period on appeal up to June 26, 2016, and a rating in excess of 10 percent for the period from June 27, 2016.

2.  Entitlement to an initial compensable rating for hypertension.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to January 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In October 2015, a videoconference hearing was held the undersigned Veterans Law Judge.

This matter was previously before the Board in March 2016, at which time it was remanded to obtain pertinent treatment records and provide examinations.  As explained in further detail below, the Board finds that additional development is needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claims is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claims.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

In the March 2016 remand, the Board indicated that the Veteran's TRICARE records have not been associated with the claims file.  Based on this finding, the AOJ contacted the Veteran in April 2016 and requested that the Veteran authorize VA to obtain his TRICARE records, to include records from Navy Medical Center Balboa and East Lake, that date from May 2014.  Thereafter, nine pages of Navy Medical Center records dated in June 2016 were associated with the claims file.  The record does not show whether records dated from May 2014 were requested by VA.

The Board notes that TRICARE is a federal program operated by the Department of Defense for retirees and dependents.  Generally, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  In short, a remand is necessary to secure records of the Veteran's treatment via TRICARE for the period from May 2014.  The Veteran's authorization is not necessary to accomplish this.

In addition, while on remand, the Board finds that VA must provide another left ankle examination.  In June 2016, the Veteran was afforded a VA ankle examination in response to the March 2016 Board remand.  The Board finds that the examination is inadequate because the examiner did not test the range of motion in active motion, passive motion, a weight-bearing position, and a nonweight-bearing position.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Thus, an additional VA examination is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's outstanding TRICARE records, to specifically include records from Navy Medical Center Balboa (especially records from the 2015 emergency room visit involving his left ankle) and East Lake, dating from May 2014 to the present.  All development efforts with respect to this directive should be associated with the claims file.  If any identified records are not available, this should be noted in the claims file.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination in order to determine the current seventy of his service-connected left ankle disability.  The examiner should review the claims file and note such review.

The examiner should address all symptoms and functional impairment associated with the left ankle Achilles tendon rupture repair with scar.  The ranges of left ankle motion
should be reported in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  The examiner shall also specify what, if any, additional range of motion loss (in degrees) is due to any weakened movement excess fatigability, incoordination, flare ups, and/or pain.  The examiner shall report if there is ankylosis of the left ankle and if so the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.  The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner must estimate the severity of the impairment associated with the left ankle Achilles tendon rupture repair (i.e., whether it is slight, moderate, moderately severe, or severe).

The examiner should describe any scars related to the service connected ankle disability in accordance with the rating criteria.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




